Citation Nr: 0419327	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  00-15 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel
INTRODUCTION

The veteran served on active duty from August 1982 to May 
1992.  

This matter arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran provided testimony in support 
of her appeal at a hearing that was held before the 
undersigned in January 2004.  A transcript the hearing is of 
record.

The Board notes that this appeal initially included the issue 
of entitlement to an increased evaluation for fibrocystic 
breast disease.  The veteran subsequently expressed her 
desire to withdraw that issue at her January 2004 personal 
hearing.  Accordingly, the issue of entitlement to an 
increased evaluation for fibrocystic breast disease is no 
longer the subject of appellate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that her currently diagnosed 
degenerative disc disease and degenerative joint disease of 
the lumbar spine had its onset during her active military 
service.  She states that she initially developed low back 
pain in 1983, and that the pain continued to plague her 
throughout her remaining service.  She says she treated her 
back problem with over-the-counter medications.  The veteran 
argues that the record establishes a continuity of 
symptomatology between her military service and current 
disability.  



With regard her sinusitis claim, the veteran maintains that 
she currently suffers from chronic sinusitis, and that the 
initial manifestations of her sinus disability had their 
onset during her active military service.  She asserts that 
her sinus problem remained throughout her service.  She says 
she self-treated her sinus condition in service and post-
service.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records and VA and private medical records.  Service medical 
records document that the veteran was seen in 1983 for 
complaints of low back pain, and that she complained of low 
back pain at her service discharge examination.  Medical 
records from the Phoenix VA Medical Center (VAMC) show post-
service treatment for complaints of low back pain as early as 
September 1992, which was only 4 months after the veteran's 
service discharge.  There is also recent evidence showing 
degenerative disease in the lumbar spine.  An April 1995 CT 
scan of the lumbar spine showed mild posterior disc bulges at 
L4-5 and L5-S1.  Degenerative facet arthropathy at L4-5 was 
identified on an April 1995 MRI.  Although a VA orthopedic 
examination was conducted in January 2003, the examiner 
failed to indicate whether there was any correlation between 
the veteran's complaints of low back pain in service and 
immediately following her service discharge and her currently 
diagnosed degenerative disc disease of the lumbar spine.

With respect to her claim for service connection for 
sinusitis, the Board notes that the veteran's service medical 
records show treatment for numerous upper respiratory 
infections.  She was also treated and diagnosed as having 
sinusitis in September 1991.  A January 1992 Medical Board 
and May 1992 discharge examination indicated that the veteran 
had a history of chronic sinusitis.  Post-service medical 
records from the Phoenix VAMC show that the veteran as having 
nasal polyps with allergic rhinitis in September 1996.  In 
December 1996, she was treated for sinus-related headaches.  
A November 1997 treatment note indicated that the veteran had 
a 2 to 3 year history of nasal (sinus) polyps, which had 
resulted in recurrent sinusitis.  A VA general medical 
examination conducted in May 1999.  Regular x-rays showed 
sinus mucosal thickening but no active sinusitis.  The 
diagnosis, in pertinent part, was chronic sinus infections, 
presently inactive.  No finding was made as to whether an 
etiological link existed between the veteran's sinus 
complaints in service and the nasal/sinus polyps identified 
shortly after her service discharge.

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine the etiology of the veteran's current 
low back disorder and sinus disabilities.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
her bilateral knee and sinus/nasal 
disabilities.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that could 
not be obtained, including what efforts 
were made to obtain them.

The RO should request the veteran to 
submit any additional medical evidence 
establishing incurrence or aggravation of 
her current low back and/or sinus 
disability with her active service.  The 
veteran should also be asked to submit 
any additional evidence demonstrating 
post-service continuity of symptomatology 
of her spinal or sinus condition - 
evidence documenting the veteran's 
treatment for back pain or sinus problems 
on a consistent basis since service 
discharge.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
extent and etiology of any currently 
present disability of the low back or 
sinuses.  The claims folders, to include 
a copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders were reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether it is more likely, less likely or 
as likely as not that any current 
disability of the low back and/or sinuses 
had its onset during the veteran's active 
military service.  The rationale for all 
opinions expressed must also be provided.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the November 2003 
Supplemental Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


